Citation Nr: 0725252	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for meniscectomy of the 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1956 through May 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In a June 2007 statement, the veteran's representative 
remarked that the September 2006 VA examination report 
included a notation that the veteran has a well-healed 
arthrotomy incision along the medial joint, which was not 
measured or color-photographed during the examination.  The 
representative raised the issue of entitlement to a separate 
rating for the scar.  This issue is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's left knee meniscectomy, post-operative, is not 
manifested by severe, recurrent subluxation or lateral 
instability, but does limit extension to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
meniscectomy of the left knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006); VAOPGCPREC 23-97, VAOPGCPREC 9-
98.

2.  The criteria for a separate 30 percent rating for 
limitation of extension of the left knee are met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2006); VAOPGCPREC 23-97, VAOPGCPREC 9-
98.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service 
connected left knee disability.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected left knee meniscectomy is 
currently rated as 20 percent disabling under Diagnostic Code 
(DC) 5257.  Such a rating is warranted with moderate 
recurrent subluxation or lateral instability of the knee.  An 
increase to 30 percent requires medical evidence showing that 
the recurrent subluxation or lateral instability can be 
characterized as severe.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5757.

In May 2006, the Board remanded the veteran's claim such that 
he could be afforded a VA examination to assess the current 
severity of his disability.  The September 2006 physical 
examination revealed tenderness to palpation along the medial 
and lateral joint line, as well as patellofemoral joint.  The 
veteran had significant crepitus with range of motion from 20 
degrees to 90 degrees that was painful throughout.  There was 
no varus or valgus instability, although it is noted that the 
veteran has used a brace on his left knee for support since 
1999.  The doctor also reported that the veteran walks with 
an antalgic gait in the left lower extremity.  Repetitive 
range of motion caused increased pain and fatigability, but 
did not decrease his range of motion.  X-ray showed severe 
loss of the knee joint space and tricompartmental arthritis.  
The examiner went on to say that it "is well-documented in 
our literature that meniscectomies lead to a high incidence 
of osteoarthritis.  I feel that this is the case with the 
veteran."  

This followed the June 2002 VA examination, at which time the 
veteran was using both a knee brace and cane to assist in 
ambulation. The veteran reported that his knee gives way and 
that he has increased difficulty with stairs and squatting.  
At that time he had 0 to 140 degrees range of motion, thus a 
full range of motion, with no pain, but "a lot of 
crepitation on range of motion testing."  X-rays of April 
2002 showed patellofemoral degenerative spurring, with some 
medial and lateral knee compartment joint space narrowing.  
The examiner diagnosed meniscectomy of left knee, 
postoperative times two, and degenerative joint disease.

VA outpatient treatment records throughout the course of this 
appeal are consistent with the findings documented in the VA 
examination reports.  While there is no notation or diagnosis 
of subluxation or lateral instability, it is well documented 
that the veteran has at times used a cane, and has 
consistently used a knee brace for support.  There is, 
however, no indication in the medical records that the 
veteran's knee instability is severe.  As such, the medical 
evidence shows symptoms that most closely approximate the 
criteria for a 20 percent rating under DC 5757.  However, a 
separate rating for the arthritis shown in the most recent VA 
examination report is also warranted.

A separate compensable rating may also be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261. See VAOPGCPREC 23-97. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating 
is warranted where flexion of the knee is limited to 60 
degrees; a 10 percent rating is warranted where flexion is 
limited to 45 degrees; a 20 percent rating is warranted where 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted where flexion is limited to 15 degrees. Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension of the knee is limited to 5 degrees; a 10 
percent rating is warranted where extension is limited to 10 
degrees; a 20 percent rating is warranted where extension is 
limited to 15 degrees; a 30 percent rating is warranted where 
extension is limited to 20 degrees; a 40 percent rating where 
extension is limited to 30 degrees; and a 50 percent rating 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5260-5261.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.

The preponderance of the evidence contemporaneous to the 
current appeal shows that the veteran's left knee disability 
does manifest limitation of motion.  While at the time of the 
June 2002 examination, the veteran's range of motion was 
normal, at the time of the September 2006 examination, the 
veteran's range of motion was 20 degrees to 90 degrees and 
painful throughout, although there was no decrease in range 
of motion with the pain and fatigue associated with 
repetitive motion.  While the limitation of flexion to 90 
degrees is noncompensable under DC 5260, the limitation of 
extension to 20 degrees warrants a separate 30 percent rating 
under DC 5261 for the diagnosed severe tricompartmental left 
knee arthritis.  See September 2006 VA examination report.

The evidence does not show, nor does the veteran allege that 
there is ankylosis of the knee, cartilage that is dislocated 
with frequent episodes of "locking" pain and effusion into 
the joint, impairment of the tibia and/or fibula, or genu 
recurvatum, such that a rating is warranted under DC 5256, 
5258, 5262, or 5263.  

In conclusion, the preponderance of the evidence does not 
warrant a rating in excess of 20 percent under DC 5257, but 
does warrant a separate 30 percent rating based upon 
limitation of extension, under DC 5261.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for his left knee disability.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to an increased 
rating.  See VA letters to the veteran dated March 2002, 
November 2004, and May 2006.  The veteran was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  The November 2004 letter also asked the veteran to 
provide VA with any pertinent evidence he may have regarding 
his claim.  In the May 2006 letter, the veteran was also 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2006).  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded two VA examinations 
throughout the course of this appeal, and the reports are of 
record.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

A disability rating in excess of 20 percent for instability 
associated with the service-connected meniscectomy of the 
left knee is denied.

A separate 30 percent rating is granted for limitation of 
extension for the left knee, subject to the laws and 
regulations applicable to the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


